The Court :
The question of the ownership by plaintiff of the property was submitted to the jury, and there was evidence to sustain the findings. The question as to the waiver by defendant of formal “ proofs ” of loss was also submitted to the jury, and there was evidence to sustain a finding of said waiver.
The instruction No. 1, asked by defendant, was too broad. Assuming the law and facts to be as therein suggested, it would not have followed that defendant would have been entitled to a verdict as to the whole demand.
Judgment and order affirmed.